Title: Thomas Jefferson to Robert Anderson, 13 June 1819
From: Jefferson, Thomas
To: Anderson, Robert


          
            Sir
            Monticello June 13. 19.
          
          Your letter of May 22. has been duly recieved. mine to miss Mary  Stith has informed of the you of her title to an undivided sixth of 400. as of land in this county thro’ which a the vein of limestone passes which traverses this state parallel with it’s first ridge of mountains, and which constitutes what value it has, the land being worthless and about a third or half of it claimed & by two adjoining land holders. they claim upon 50. years possession, which we doubt their proving: but Capt Hudson and who owns 3. or 4. shares, & myself owning one by purchase concluded to bring a suit, which rendered it necessary to procure a concurrence of miss Stith as a share holder. I applied to her for this purpose and as she probably might not keep a copy of her letter I will quote what is material merely to shew the ground on which I entered myself as plaintiff for her share as well as my own. her letter is dated Mar. 17. 1811. in it she says ‘I have recieved your letter, the subject matter of which I was an entire stranger to.—when you write of plaintiffs & defendants, you make me shudder, not having ever had any thing to do with law, but willingly to obey those of my country. the more I reflect upon it the less I like it.—there is an impropriety in my going to law at my time of life, where there is no children to be benefited by it.—I have a remedy for you which I hope will do better. the property in question can be of no service to me, therefore it is but just to put it into hands that knows how to use it. I Mary Stith of the city of Williamsburg do herein invest Thomas Jefferson of Monticello, to all my share in the limestone tract of land. this may not be a perfect conveyancy, but may do as there is nobody to dispute the point with you.—the intimacy in which our parents lived caused our acquaintance to commence at a very early period of life. much of our infancy was spent together’ Etc. it appearing so disagreeable to this excellent lady to be named in the suit, I importuned her no further but ventured on this letter to name myself plaintiff for two shares, but have little expectation that it can be maintained as to this share against a person in possession. to secure therefore the claim of her residuary legatee it will be necessary that his name should be inserted in a new writ. and indeed it will be necessary to deduce his title from mr Stith by proof of the deaths of his other children without issue or  Will. my dependance for that was as feeble as my other title. Colo Thos M. Randolph, my son in law is the only person within my reach who knows any thing of the family and he merely by hearsay, for I believe every member of it was born dead before he was born except the two last. the suit is set for trial at our next district court, so that there is no time to be lost in entering the proper plaintiff and  procuring proof of the title. Capt Hudson is the active person in attending to this. the expences have been considered as a joint concern, and we have paid the taxes of the land the last 36. years, that is to say since the revolution. with respect to the land itself I did not think it worth incurring the expence and plague of a lawsuit, and joined merely because he wished it. I had as lieve own one acre of the limestone as the whole, as it’s inland situation renders profit from it impossible, and for my own use I possess a part of the same vein where it passes nearest me, within 6. miles, the other being 12. miles and of weaker quality. the will of miss Stith, and the testimony necessary to deduce the title to her should be immediately attended to by the residuary legatee and our lawyers mr Barber & mr Gordon should  immediately also recieve the legatees instructions to enter him as plaintiff, which alone can render place the claim of that share on safe ground. being more directly, than those gentlemen are, on the line of communication by the mail, I offer myself with pleasure as the channel of forwarding any instructions to them, or to any other counsel and tender you assurances of my respect.
          Th: Jefferson
         